DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II: claims 9-29 in the reply filed on 03/08/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.03(a)).
Claims 1-8 and 30-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/08/2021.
Response to Amendment
This Office Action is a response to Applicant’s arguments and amendment filed 03/08/2021. Claims 30-40 are cancelled. Claims 41-50 are new. Claims 1-29 and 41-50 are currently pending, with claims 1-8 withdrawn from consideration.
Claim Objections
Claim 16 is objected to because of the following informalities:  In claim 16, “the lumen lining portion” should read “the sheath lining portion” to maintain proper antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 25, the claim recites “wherein the liner comprises a first tendon sheath lining portion… and a second tendon sheath lining portion”. It is unclear whether the first and second sheath lining portions are referring to the two sheath lining portions as introduced in claim 23, or introducing, new, separate sheath lining portions. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the same sheath lining portions (in other words, the sheath lining portions as introduced in claim 23 are equivalent to the first and second sheath lining portions).
	Further, the claim recites “the first end” in line 2. There is insufficient antecedent basis for this limitation in the claim. Therefore the scope of the claim is indefinite.
	Further, the claim recites “the first and second ends” in line 3. There is insufficient antecedent basis for this limitation in the claim. Therefore the scope of the claim is indefinite.
	Further, the claim recites “the second end” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. Therefore the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to a first and second end of the liner.
	Claims 26-29 are indefinite due to their dependency on indefinite base claim 25.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-10, 14, 16-19, 21-25 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams (US 6342060 B1).
	Regarding claim 9, Adams discloses (abstract; Col. 4 line 52-Col. 12 line 30; Figs. 1-7 and 10-22) an assembly for use in repairing a severed tendon, the assembly comprising: 
	a threading element (suture thread snare 90, Col. 4 lines 52-61; Fig. 6) adapted to transit along a lumen of a tendon sheath (snare 90 passed through sheath 60, Col. 11 lines 42-48; Fig. 18); and 
	a liner (at least elastomeric tube 20b, Col. 4 lines 52-61; Figs. 1-3B and 16-21) for lining an internal surface of the tendon sheath (tube 20b extends through sheath 60, therefore functions as a liner for lining an internal surface of sheath 60, since tube 20b is passed through sheath 60 in between sheath 60 and lacerated tendon, Col. 11 lines 42-48; Figs. 16-21), the liner defining an internal passage (lumen of tube 20b, Figs. 1-3B) along which a tendon stump can pass during transit along the lumen (tube 20b slid over lacerated end of tendon portion, Col. 11 lines 35-41; Figs. 16-21), the liner acting to restrict contact between the tendon stump and the internal surface of the tendon sheath (one of ordinary skill would’ve understood tube 20b to be capable of restricting contact between tendon portion 50a and internal surface of sheath 60, since tube 20b is interposed between the two structures and would therefore restrict contact between them, Figs. 16-21); 

	Regarding claim 10, Adams discloses the device of claim 9. Adams further discloses in which the threading element serves for drawing the liner into the lumen of the tendon sheath (Col. 11 lines 42-48), and can then be released from the liner so that the liner can be disposed within the lumen (Figs. 16-19), in which position the liner serves to restrict contact between the tendon stump and the internal surface of the tendon sheath (one of ordinary skill would’ve understood tube 20b to be capable of restricting contact between tendon portion 50a and internal surface of sheath 60, since tube 20b is interposed between the two structures and would therefore restrict contact between them, Figs. 16-21).
	Regarding claim 14, Adams discloses the device of claim 9. Adams further discloses in which the liner comprises an outer surface adapted to contact the internal surface of the tendon sheath (one of ordinary skill would’ve understood outer surface of tube 20b to be capable of contacting internal surface of sheath 60, since tube 20b is passed through sheath 60, Col. 11 lines 42-48; Figs. 16-21), and an inner surface which defines the internal passage (tendon portion 50a slid into lumen of tube 20b, Col. 11 lines 35-48; Figs. 16-21).
	Regarding claim 16, Adams discloses the device of claim 9. Adams further discloses in which the liner comprises a sheath lining portion (tube portion of elastomeric tube 20b, Figs. 1-3B and 16-21) adapted to be located within the lumen of the tendon sheath (Figs. 16-21), and a pulling portion (threads 26, Col. 6 lines 15-40; Figs. 1-2 and 16-21) extending from the lumen lining portion (Figs. 1-2) 
	Regarding claim 17, Adams discloses the device of claim 16. Adams further discloses in which the threading element is adapted to be coupled to the pulling portion (Fig. 18), and used to draw the pulling portion into the lumen (Col. 11 lines 42-48 and 60-67; Figs. 16-21).
	Regarding claim 18, Adams discloses the device of claim 16. Adams further discloses in which the pulling portion is adapted to be gripped by a user to pull the sheath lining portion into the lumen (threads 26 pulled by snare 90 in order to position tube 20b within lumen of sheath 60, therefore one of ordinary skill would’ve understood threads 26 would be capable of being gripped by another instrument or user, see also Col. 11 lines 30-67; Figs. 16-21).
	Regarding claim 19, Adams discloses the device of claim 16. Adams further discloses in which the sheath lining portion is substantially tubular (Figs. 1-2) and the pulling portion comprises one or more elongate legs (plurality of threads 26, Col. 6 lines 15-26; Figs. 1-2) which extend from the substantially tubular sheath lining portion (Figs. 1-2).
	Regarding claim 21, Adams discloses the device of claim 9. Adams further discloses comprising a flexible connecting component (threads 26, Col. 6 lines 15-40) for releasably connecting the threading element to the liner (threads 26 releasably connected to snare 90 when snare 90 pulls tube 20b through sheath 60, Figs. 16-21).
	Regarding claim 22, Adams discloses the device of claim 21. Adams further discloses in which the flexible connecting component comprises a loop (threads 26 form loops 26a, Col. 6 lines 41-52), and the liner is folded over a portion of the loop (threads 26 may be used to unroll elastomeric tubes including tube 20b, which one of ordinary skill would’ve understood to encompass at least a portion of tube 20b folded over threads 26, including loops 26a of threads 26, Col. 6 lines 27-40).
	Regarding claim 23, Adams discloses the device of claim 9. Adams further discloses in which the liner is coupled to the threading element (Fig. 18) so as to define two tendon sheath lining portions (annotated Fig. 2; note one of ordinary skill would’ve understood tube 20b to be similar to tube 20a, Figs. 1-2), each tendon sheath lining portion serving for receiving the tendon stumps of respective tendons (tube 20b receives tendon stump 50a, therefore, one of ordinary skill would’ve understood each sheath lining portion of tube 20b would be fully capable of receiving tendon stumps).

    PNG
    media_image1.png
    491
    825
    media_image1.png
    Greyscale

Annotated Figure 2 of Adams
	Regarding claim 24, Adams discloses the device of claim 23. Adams further discloses in which the liner has a first end (end of loops 26a) and a second end (end of threads 26, annotated Fig. 1, note one of ordinary skill would’ve understood tube 20b as described in Figs. 16-21 to have a first and second axial end similar to tube 20) and is coupled to the threading element at a point along a length of the liner between the first and second ends (snare 90 coupled to threads 26 along threads 26, Fig. 18).


    PNG
    media_image2.png
    382
    820
    media_image2.png
    Greyscale

Annotated Figure 1 of Adams
	Regarding claim 25, Adams discloses the device of claim 23. Adams further discloses in which the liner comprises a first tendon sheath lining portion extending from the first end towards a part of the liner disposed between the first and second ends, and a second tendon sheath lining portion extending from the second end towards the part disposed between the first and second ends (annotated Fig. 2 with respect to claim 23 above depicts two tendon sheath lining portions spaced between the first and second ends of tube 20b and extending towards a part of tube 20b in between the first and second ends).
	Regarding claim 27, Adams discloses the device of claim 25. Adams further discloses in which said part of the liner comprises: a main section of substantially constant width; a first transition section extending between the main section and the first tendon sheath lining portion; and a second transition section extending between the main section and the second tendon sheath lining portion (tube 20b can have uniform diameter; therefore, one of ordinary skill would’ve understood length of tube 20b to have a substantially constant width, including a main section, a first transition section and a second transition section, Col. 5 line 64-Col. 6 line 8, see also annotated Fig. 2 depicting two transition sections).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Rudt (US 5741299).
	Regarding claim 11, Adams discloses the device of claim 9. 

	Rudt teaches (Col. 4 line 31-Col. 5 line 56; Figs. 1-3), in the same field of endeavor, a suture needle assembly comprising a needle covering and carrying device for covering a curved needle (Fig. 1), the needle covering and carrying device comprising an elongate element having: a first end (proximal end of casing 14, Fig. 1); a second end opposite the first end (distal end of casing 14, Fig. 1); and a body extending between the first and second ends (Fig. 1), the body defining an internal cavity for accommodating a curved needle (aperture 28 for surgical needle 12, Col. 4 lines 31-45) so that at least a penetrating tip of the needle is disposed within the body (needle in retracted state, Col. 4 lines 31-56; Fig. 2), for the purpose of preventing accidental self-puncture (Col. 5 lines 1-7).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Adams to include a cover and carrying device for the snare in order to prevent accidental self-puncture. Note the claimed limitations regarding the needle are functional, therefore one of ordinary skill would’ve understood the casing 14 as taught by Rudt to be fully capable of protecting snare 90 as taught in Adams, such that snare 90 would be carried within a lumen of sheath 60 and protected from damage during passage of snare 90 within sheath 60.
	Regarding claim 12, Adams (as modified) teaches the device of claim 11. Rudt further discloses in which the body is at least partly deformable (casing 14 manufactured from surgical grade stainless steel, which is a known metal and a plastically deformable materials as described in the instant spec., 
	Regarding claim 13, Adams (as modified) teaches the device of claim 12. Adams (as modified) further teaches in which the body forms the threading element, the body comprising a portion defining the threading element and a portion which forms a cover for the needle (one of ordinary skill would’ve understood casing 14 to form the threading element including snare 90 as disclosed in Adams).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Patterson (US 2013/0041451 A1).
	Regarding claim 15, Adams discloses the device of claim 9. 
	Adams further discloses in which the liner comprises a first axial end (21) and a second axial end (22, note one of ordinary skill would’ve understood tube 20b as described in Figs. 16-21 to have a first and second axial end similar to elastomeric tube 20, Col. 4 line 62-Col. 5 line 21; Figs. 1-3B and 16-21).
	However, Adams fails to disclose a slit extending along a length of the liner from the first axial end to the second axial end, to facilitate removal of the liner from the lumen following completion of a tendon repair procedure.
	Patterson teaches (Para. [0035]; Fig. 5), in the same field of endeavor, a deployment system including a retainer sheath (120 and 122) and a liner (barrier segment 170, Para. [0035]; Fig. 5) with a slit extending between first and second ends of the liner (Para. [0035]) for the purpose of providing a guiding edge for the splitting member to split the sheath and to permit the sheath ends to be conformable into a smaller profile for insertion into a vessel portion (Para. [0029]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Adams to include a slit, as taught by Patterson, in order .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Kappel (US 2011/0172706 A1).
	Regarding claim 20, Adams discloses the device of claim 9. 
	However, Adams fails to disclose in which the threading element takes the form of a spring, and the threading element further comprises an outer sheath having an inner surface which is disposed in contact with an outer surface of the spring.
	Kappel teaches (Paras. [0035]-[0037]; Figs. 1A-1C), in the same field of endeavor, a threading element (needle 109, Para. [0026]) taking the form of a spring (needle 109 stored in position creating spring effect, such that needle springs out or orients itself, which one of ordinary skill would’ve understood to encompass a spring member, which is consistent with applicant’s spec. describing the spring as a sprung member, see Pg. 11 lines 1-10 of the instant spec., Para. [0037] of Kappel) and the threading element further comprises an outer sheath (case 105, Para. [0026]; Fig. 1A) having an inner surface which is disposed in contact with an outer surface of the spring (various points of needle exert pressure upon interior of chamber 150 of case 105, Para. [0037]).
	Therefore, Adams fails to disclose the threading element comprising a spring and an outer sheath, but teaches a threading element used to thread and pull another structure (and further teaches other various surgical instruments being used, Col. 8 lines 28-54 of Adams), and Kappel teaches an appropriate threading element used to thread another structure comprising a spring and an outer sheath and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of .
Claims 26 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Gonzalez-Hernandez (US 2009/0048616 A1).
	Regarding claim 26, Adams discloses the device of claim 25. 
	Adams further discloses in which the first and second tendon sheath lining portions each have a width (Col. 5 line 64-Col. 6 line 8; Fig. 2).
	However, Adams fails to disclose the part disposed between the ends has a width which is less than the width of the first and second tendon sheath lining portions.
	Gonzalez-Hernandez teaches (Para. [0055]; Fig. 12a), in the same field of endeavor, a tendon repair device including a liner (implantable device 28) comprising first and second sheath lining portions (flared mouths 24, Para. [0055]; Fig. 1) and a part disposed between the ends having a width less than the width of the first and second sheath lining portions (Fig. 12a depicts length of shaft 23 disposed between flared mouths 24 having less width than flared mouths 24), for the purpose of facilitating the exit and entrance of the repair site through the device flared mouths (Para. [0055]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Adams to include the flared mouths, as taught by Gonzalez-Hernandez, such that the width of the part disposed between the ends is less than the width of the first and second tendon sheath lining portions, in order to facilitate the exit and entrance of the repair site through the flared mouths of the device.
	Regarding claim 28, Adams discloses the device of claim 27. 

	Gonzalez-Hernandez teaches (Para. [0055]; Fig. 12a), in the same field of endeavor, a tendon repair device including a liner (implantable device 28) comprising first and second sheath lining portions (flared mouths 24, Para. [0055]; Fig. 1) and transition sections each having a width which progressively increases from the width of a main section to the width of the respective tendon sheath lining portion (annotated Fig. 12a, which depicts a transition section progressively increasing in width from main section 23 to flared mouths 24), for the purpose of facilitating the exit and entrance of the repair site through the device flared mouths (Para. [0055]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Adams to include the flared mouths, as taught by Gonzalez-Hernandez, such that the device includes transition sections progressively increasing in width as claimed, in order to facilitate the exit and entrance of the repair site through the flared mouths of the device.

    PNG
    media_image3.png
    734
    840
    media_image3.png
    Greyscale

Annotated Figure 12a of Gonzalez-Hernandez
	Regarding claim 29, Adams discloses the device of claim 25. Adams further discloses in which said part of the liner comprises: a first transition section extending from the first tendon sheath lining portion; and a second transition section extending from the second tendon sheath lining portion and coupled to the first transition section (annotated Fig. 2).
	However, Adams fails to disclose in which the transition sections each have a width which progressively increases from a width defined by an intersection between the transition sections, to the width of the respective tendon sheath lining portions.
	Gonzalez-Hernandez teaches (Para. [0055]; Fig. 12a), in the same field of endeavor, a tendon repair device including a liner (implantable device 28) comprising first and second sheath lining portions (flared mouths 24, Para. [0055]; Fig. 1) and transition sections each having a width which progressively increases from the width of an intersection between the transition sections to the width of the respective tendon sheath lining portions (annotated Fig. 12a, which depicts a transition section 
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Adams to include the flared mouths, as taught by Gonzalez-Hernandez, such that the device includes transition sections progressively increasing in width as claimed, in order to facilitate the exit and entrance of the repair site through the flared mouths of the device.
Claims 41-43 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Bindra (US 2012/0226296 A1).
	Regarding claim 41, Adams discloses (abstract; Col. 4 line 52-Col. 12 line 30; Figs. 1-7 and 10-22) a device for use in repairing a severed tendon, the device comprising: 
	an elongated tubular liner (at least tube 20b, Col. 4 lines 52-61; Figs. 1-3B and 16-21) defining a lumen (lumen of tube 20b, Figs. 1-3B), the liner being radially collapsible or foldable to a reduced diameter (tube 20b rolled into compressed configuration, Col. 4 line 62-Col. 5 line 12) for insertion through a tendon sheath (tube 20b rolled to allow sliding on and off applicator to be inserted into sheath 60, Col. 4 line 62-Col. 5 line 12 and Col. 6 lines 27-40; Figs. 1-3B) and expandable to accommodate a needle advanced through the liner when the liner is positioned in the tendon sheath (tube 20b unrolled to be placed over lacerated end of tendon and positioned in sheath 60, therefore expanded, Col. 11 lines 42-67; note one of ordinary skill would’ve understood tube 20b would be fully capable of accommodating a needle, since tube 20b is positioned around a lacerated end of a tendon and further accommodates snare 90 when snare 90 pulls threads 26, Figs. 16-21).
	However, Adams fails to disclose a kit for use in repairing a severed tendon.
	Bindra teaches (Paras. [0002], [0006] and [0020]-[0021]; Figs. 1-8), in the same field of endeavor, a device for soft tissue repair comprising a liner (snares 10 and 20, Paras. [0020]-[0021]; Figs. 
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Adams to include a kit, as taught by Bindra, in order to provide the structures of the device in a single package, which would reduce manufacturing costs.
	Regarding claim 42, Adams (as modified) teaches the device of claim 41. Adams (as modified) further teaches further comprising a threading device (suture thread snare 90, Col. 4 lines 52-61; Fig. 6; note the combination of Adams and Bindra would further teach the threading device included in the kit, since Bindra discloses a threading device (sutures 3, Para. [0039] of Bindra) included in the kit) configured to draw the liner through the tendon sheath (snare 90 pulls tube 20b into lumen of sheath 60, Col. 11 lines 42-48; Figs. 16-19).
	Regarding claim 43, Adams (as modified) teaches the device of claim 42. Adams further discloses wherein the threading device comprises a loop element (loop 26a of threads 26, Col. 6 lines 41-52) that releasably couples the liner to the threading device (snare 90 coupled to threads 26, Fig. 18).
	Regarding claim 49, Adams (as modified) teaches the device of claim 41. Adams further discloses wherein the liner is made of a polymeric material (tube 20b formed from rubber material, which is a known polymeric material, Col. 4 line 62-Col. 5 line 12).
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Bindra as applied to claim 43 above, and further in view of Lubbers (US 2002/0077631 A1).
	Regarding claim 44, Adams (as modified) teaches the device of claim 43. 
	However, Adams fails to explicitly disclose wherein the loop element comprises a wire.
	Note Adams discloses threads 26 formed of suture (see at least Col. 12 lines 48-67).
	Lubbers teaches (Para. [0172]), in the same field of endeavor, an apparatus for tendon repair including a suture preferably formed of a monofilament or multifilament wire (Para. [0172]).
In re Leshin, 125 USPQ 416.
Claims 45-48 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Bindra as applied to claim 42 above, and further in view of Rudt.
	Regarding claim 45, Adams (as modified) teaches the device of claim 42. 
	However, Adams (as modified) fails to teach wherein a first end portion of the threading device is configured to at least partially receive a curved needle.
	Rudt teaches (Col. 4 line 31-Col. 5 line 57; Figs. 1-3), in the same field of endeavor, a threading device (10, Fig. 1) where a first end portion (distal end of casing 14, Fig. 1) is configured to at least partially receive a curved needle (distal end of casing 14 receives surgical needle 12, Fig. 1).
	Therefore, Adams (as modified) fails to teach the threading device configured to receive a curved needle, but teaches a threading device including a curved tip and further teaches various types of surgical instruments that may be used to position the tendon (Col. 8 lines 28-54 of Adams), and Rudt teaches an appropriate threading device including an end portion configured to receive a curved needle and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of the device being configured to receive a curved needle, instead of the snare as taught by Adams (as modified), because Rudt discloses that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with either threading device.
	Regarding claim 46, Adams (as modified) teaches the device of claim 45. Rudt further discloses wherein the first end portion of the threading device is deformable such that it assumes a curved configuration when the needle is inserted into the end portion (casing 14 manufactured from surgical grade stainless steel, which is a known metal and a plastically deformable materials as described in the instant spec., see Pg. 39 lines 8-22; therefore, one of ordinary skill would’ve understood casing 14 to assume a curved configuration as depicted in Fig. 1).
	Regarding claim 47, Adams (as modified) teaches the device of claim 46. Rudt further discloses wherein a second end portion of the threading device is less flexible than the first end portion (distal portion of casing 14 tapers, which one of ordinary skill would’ve understood to encompass a more flexible portion than the proximal portion of casing 14, which would have more material and therefore less flexibility, Col. 4 lines 32-45; Fig. 1).
	Regarding claim 48, Adams (as modified) teaches the device of claim 45. Rudt further discloses wherein the first end portion of the threading device is pre-curved to accommodate the needle (casing 14 has curvature paralleling needle 12, therefore one of ordinary skill would’ve understood at least distal end of casing 14 to be pre-curved, Col. 4 lines 32-45; Fig. 1).
	Regarding claim 50, Adams (as modified) teaches the device of claim 42.
	However, Adams (as modified) fails to explicitly teach wherein the threading device comprises a tubular body.
	Note Adams discloses various types of surgical instruments being used to manipulate and/or position the lacerated end of the tendon (Col. 8 lines 39-54).
	Rudt teaches (Col. 4 line 31-Col. 5 line 56; Figs. 1-3), in the same field of endeavor, a threading device (10, Fig. 1) comprising a tubular body (casing 14, Fig. 1), for the purpose of preventing accidental self-puncture (Col. 5 lines 1-7).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2012/0071975 A1 to Gonzalez-Hernandez, disclosing a device for tendon repair including a liner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BRIGID K BYRD/Examiner, Art Unit 3771        

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771